Citation Nr: 1033619	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-12 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in North 
Little Rock, Arkansas.  The Veteran testified before the 
undersigned Veterans Law Judge in November 2009; a transcript of 
that hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has filed claims of entitlement to service connection 
for bilateral hearing loss and tinnitus.  He contends that both 
disorders are due to noise exposure during service.  

In March 2010, a VA medical opinion regarding the etiology of the 
Veteran's hearing loss and tinnitus was requested under the 
provisions of 38 C.F.R. § 20.901 (2009), which allow the Board to 
obtain a medical opinion from an appropriate health care 
professional on medical questions when, in its judgment, such 
medical expertise is needed for equitable disposition of an 
appeal.  Following receipt of the medical opinion, the Board 
provided the Veteran with a copy of the requested opinion as well 
an opportunity to submit additional evidence and argument.  
38 C.F.R. § 20.903(a) (2009) (describing the Board's need to 
notify a claimant if evidence is secured pursuant to 38 C.F.R. 
§ 20.901).  

In August 2010, the Veteran submitted a private audiogram not 
previously of record as well as a statement that the examining 
audiologist notified him that ". . . 'the cumulative effect of 
noise exposure including military noise exposure' are definitely 
contributed [sic] factors of his current hearing problems."  
This new evidence and argument was accompanied by a request to 
remand his case to the agency of original jurisdiction (AOJ) for 
review of this new evidence.  

Under the circumstances, the Board must comply with the Veteran's 
request for a remand.  See 38 C.F.R. § 20.1304(c) (2009).  In 
addition to reviewing this newly received evidence, the AOJ 
should also contact the Veteran and ask that he either (a) submit 
an opinion from the private audiologist regarding the etiology of 
his hearing loss and tinnitus, or (b) provide the VA with 
information sufficient to contact the private audiologist and 
request such a statement.  See 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c) (2009); see also Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995) (holding that a claimant's 
account of what health care providers purportedly said, filtered 
as it is through a lay person's sensibilities, is not competent 
medical evidence).  Thereafter, the AOJ should obtain another 
medical opinion which reflects consideration of this new 
evidence.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he 
either (a) submit an opinion from the August 
2010 private audiologist regarding the 
etiology of his hearing loss and tinnitus, or 
(b) provide the VA with information 
sufficient to contact the private audiologist 
and request such a statement.  If the Veteran 
provides information sufficient to identify 
the August 2010 private audiologist, contact 
him/her to obtain information regarding the 
etiological opinion noted by the Veteran in 
his August 2010 written statement.

2.  Obtain another medical opinion which 
reflects consideration of this new evidence.  
The opinion should indicate whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent), that the Veteran's hearing 
loss and/or tinnitus existed during the 
veteran's active service or is related to his 
active service, including whether noise 
exposure during active service contributed to 
his hearing loss and/or tinnitus.  A complete 
rationale for all opinions offered should be 
given.  The claims file must be made 
available to the opinion provider and the 
opinion should reflect that the claims file 
was reviewed.

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record, including the 
evidence and argument submitted by the 
Veteran in August 2010, and determine if 
the Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on appeal 
are granted, the Veteran and his 
representative, if any, should be furnished 
an appropriate supplemental statement of the 
case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

